Opinion issued May 12, 2015




                                       In The

                                Court of Appeals
                                      For The

                            First District of Texas
                             ————————————
                                NO. 01-15-00333-CV
                             ———————————
                     IN RE EDWARD R. NEWSOME, Relator



              Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION1

        Relator, Edward R. Newsome, seeks relief from this Court by petition for

writ of mandamus. We deny the petition.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.
1
    The underlying case is Edward R. Newsome v. Walgreen Drug Store, No. 1995-25994
    in the 189th District Court of Harris County, Texas, the Honorable Bill Burke
    presiding.